Conrad, J.,
charging the jury:,
Gentlemen of the jury:—[1] The point at issue is as simple as it perhaps could be for the determination of a jury; and that point is whether the defendant carried on a place of amusement during the year 1911 within the limits of this county without having obtained a license therefor. That is the sole question you are to determine. The question of whether the Peoples Railway Company had control or had not control of Brandywine Springs Amusement Park is not for your determination. The question as to whether this defendant conducted a business within that enclosure is not a relevant feature in this case at all.
[2] The court must hold that, with the law reading as it does, a man can conduct a place of business within an amusement park and still be liable to take out a license for himself under this statute.' That is the position of the court, gentlemen, as regards the law governing this case, and it is the province of the court to *227instruct the jury as regards the law. We want you to understand that, under the statute that has been quoted here, a person, in order to carry on a place of amusement, even though that place of amusement be within an amusement park which has been duly licensed, must pay to the state a certain license fee.
If you find that the defendant, David Keen, did carry on a place of amusement last year as charged in this indictment, without having obtained and paid for a license as the law provides, then you should find him guilty.
[3] The defendant contends and has sought to prove that there was a partnership existing between the Peoples Railway Company and himself. If you should find from the evidence that such a partnership existed, then it is incumbent upon the defendant to show that he had a license, not in his name, but a license in the name of the partnership, as the statutes of this state require, and if he does not show that, then he is liable under this indictment. We leave the matter with you, gentlemen, to decide. The issue is a narrow one and we do not think you should be a great while in reaching your determination.
Verdict, guilty.